Citation Nr: 1338034	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.    § 1117 (West 2002).


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from March 1987 to July 1991, to include service in Southwest Asia Theater of Operations from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  While such rating decision denied a number of other issues with which the Veteran entered a notice of disagreement in January 2011 and the November 2012 statement of the case addressed, his January 2013 substantive appeal was limited to the issues shown on the title page of this decision. 

The record reflects that the Veteran had previously been represented by Lauren Murphy, an Agent, with regard to the claims on appeal.  The Veteran submitted a new VA Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing Bryon Dinkla as his Agent in January 2013.  The Board recognizes this change in representation.

The Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the claims on appeal.

As a final preliminary matter, the Board notes that the Veteran's representative submitted additional evidence in support of the Veteran's claim for service connection for PTSD in March 2013, namely a December 2012 etiological opinion from a VA psychologist.  This evidence was not accompanied by a waiver of RO consideration.  However, as the Veteran's claim for service connection for PTSD is being granted herein, and such an award represents a full grant of the benefits on appeal as to that issue, such a waiver is not required and the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2012). 

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to his military service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he currently has PTSD as the result of his service in Iraq during the Persian Gulf War.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. 
§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.   75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).   

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board notes that, while the Veteran does not have an award or decoration signifying combat, his DD-Form 214 reflects that he served as a counterintelligence agent.  As noted in the Introduction Section, the Veteran's DD-Form 214 confirms that he served in Southwest Asia during the Persian Gulf War as a counterintelligence agent.  Furthermore, his descriptions of his experiences there, to include processing captured enemy soldiers, determining whether there were any surviving enemy soldiers following the initial assault and encountering booby traps while searching for enemy intelligence, are consistent with the places, types, and circumstances of the Veteran's service and related to his fear of hostile military or terrorist activity. 

The Board further finds that the Veteran has a current diagnosis of a PTSD based on such military experiences.  Although the February 2010 VA examiner determined that the Veteran did not satisfy the diagnostic criteria for PTSD, the December 2012 opinion from a VA psychologist indicated that the Veteran did satisfy such criteria.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim). 

Specifically, in an December 2012 opinion, the Veteran's treating VA psychologist opined that the Veteran meet the full criteria for PTSD secondary to his combat experiences and provided a detailed explanation was to why the Veteran satisfies the diagnostic criteria.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Therefore, given the facts of this case, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted.

REMAND

With respect to the issue remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a left knee disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

First, in January 2013, the Veteran submitted various authorization forms to allow VA to obtain specific treatment records.  He indicated in such forms that he received treatment from N.P. for his left knee disorder beginning in April 2012.  The Board notes that the address listed for this provider is that of the VA Medical Center (VAMC) in Kansas City, Missouri.  There are no VA treatment records located in the Veteran's paper claims file or in his Virtual VA claims file.  Therefore, all identified treatment records, to include those from the Kansas City VAMC dated from April 2012 to the present, should be obtained for consideration in the Veteran's appeal.

The Board further finds that a new VA examination is necessary in order to determine the nature and etiology of his claimed left knee disorder.  In this regard, the Veteran has alleged that his left knee pain began during service.  Service treatment records document multiple complaints of left knee pain, including in May 1987, July 1987, October 1987, September 1988, and October 1988.  A VA examination was conducted in February 2010.  The examiner found that there was no "objectively documentable knee condition or diagnosis" and that there was "no undiagnosed condition."  No explanation or rationale was provided as to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Additionally, the Veteran had documented service in Southwest Asia during the Persian Gulf War.  Consideration of the provisions of  38 U.S.C.A. § 1117(a)(1), for objective indications of a qualifying chronic disability, which includes signs and symptoms of muscle and joint pain, is therefore warranted.  See 38 C.F.R. § 3.317.  

Therefore, the Veteran should be afforded a new VA examination to determine the current nature and etiology of his claimed left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Kansas City VAMC pertaining to his claimed left knee disorder, to include those dated from April 2012 to the present.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed left knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should note and detail all reported symptoms of a left knee disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of joint or muscle pain.

(B)  The examiner should specifically state whether the Veteran's muscle and/or joint pain of the left knee are attributed to a known clinical diagnosis.


(C)  If any symptoms of a left knee disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D)  For each diagnosed left knee disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service complaints of knee pain.  The examiner should address the impact, if any, of the Veteran's April 2008 ATV accident on his diagnosed left knee disorder.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically address the significance, if any, of the Veteran's complaints of left knee pain during service.  A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions for Veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


